NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIO CASTRO-PEREZ,                             No.    19-73268

                Petitioner,                     Agency No. A094-075-853

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 7, 2020**
                              Seattle, Washington

Before: MILLER and BRESS, Circuit Judges, and BASTIAN,*** District Judge.

      Julio Castro-Perez, a Guatemalan citizen and member of the Quiche tribe,

seeks review of a Board of Immigration Appeals (BIA) decision dismissing his

appeal of an Immigration Judge (IJ) decision denying Castro-Perez’s claims for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Stanley Allen Bastian, Chief United States District
Judge for the Eastern District of Washington, sitting by designation.
withholding of removal and relief under the Convention Against Torture (CAT).1

We review factual findings for substantial evidence and may grant relief only if the

record compels a contrary conclusion. Yali Wang v. Sessions, 861 F.3d 1003, 1007

(9th Cir. 2017). We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1. Substantial evidence supports the denial of withholding of removal. To

obtain relief, Castro-Perez “must show a clear probability of future persecution,”

Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (quotations omitted), by

showing it is “more likely than not” that he will experience persecution because of

his race, religion, nationality, political opinion, or membership in a particular social

group, 8 C.F.R. § 208.16(b)(2).

      Substantial evidence supports the BIA’s determination that Castro-Perez has

not shown an individualized risk of persecution. See Wakkary v. Holder, 558 F.3d

1049, 1060 (9th Cir. 2009).        Castro-Perez does not argue he suffered past

persecution. In addition, nothing in the record compels the conclusion that Castro-

Perez will be singled out for persecution because he is Quiche. The BIA could also

reasonably conclude that the murder of Castro-Perez’s father-in-law did not

demonstrate a likelihood that Castro-Perez would experience persecution, especially

when Castro-Perez admitted this murder did not concern him.



1
 Castro-Perez does not challenge the IJ’s and BIA’s determination that his asylum
application was untimely. We thus do not consider that claim.

                                           2
      Substantial evidence supports the BIA’s further conclusion that Castro-Perez

has not demonstrated a “systematic pattern or practice of persecution against the

group to which he belongs in his home country.” Id. at 1060 (quotations omitted).

The “mere economic disadvantage” that the Quiche experience does not compel the

conclusion that Guatemala engages in the systematic persecution of that group. See

Gormley v. Ashcroft, 364 F.3d 1172, 1178 (9th Cir. 2004); see also Wakkary, 558

F.3d at 1060–62 (discussing standard for establishing a pattern or practice of

persecution). Persecution is instead an “extreme concept” and “does not include

every sort of treatment our society regards as offensive.” Gu v. Gonzales, 454 F.3d

1014, 1019 (9th Cir. 2006) (quotations omitted); see also Guo v. Sessions, 897 F.3d

1208, 1213 (9th Cir. 2018). The record does not compel the conclusion that

Guatemala’s treatment of the Quiche people rises to that level. Nor does the record

evidence of past violence against indigenous people in Guatemala compel the

conclusion that there exists a current pattern practice of persecution against the

Quiche.

      2. Substantial evidence supports the denial of CAT relief. To obtain such

relief, Castro-Perez must prove that government officials or private actors with

government consent or acquiescence would “more likely than not” torture him after

he returns to Guatemala. Garcia-Milian v. Holder, 755 F.3d 1026, 1033 (9th Cir.

2014) (quotations omitted). Castro-Perez argues he will experience torture because


                                        3
the Quiche people encounter discrimination, have suffered past violence, and are

subject to “extreme poverty.” The BIA could reasonably conclude that these

circumstances do not meet the CAT standard for torture. See Nuru v. Gonzales, 404

F.3d 1207, 1224 (9th Cir. 2005) (explaining that torture “is more severe than

persecution”).

      3. The IJ did not abuse its discretion by refusing to consider Castro-Perez’s

late-filed evidence. See Owino v. Holder, 771 F.3d 527, 532 (9th Cir. 2014)

(standard of review). The agency may deny an untimely request to submit evidence

if it considers “(1) the nature of the evidence excluded as a result of the denial of the

continuance, (2) the reasonableness of the immigrant’s conduct, (3) the

inconvenience to the court, and (4) the number of continuances previously granted.”

Id. (quotations omitted).

      The record shows that the IJ sufficiently and reasonably considered the

relevant factors. Among other things, the IJ reasonably refused to consider the

evidence because Castro-Perez was given approximately two years to gather it and

did not submit it by the deadline. Nor was the excluded evidence—which consisted

of around thirty pages of materials that largely summarized materials already in the

record—“critical” to Castro-Perez’s claims. Id. at 533; see also Ahmed v. Holder,

569 F.3d 1009, 1012–13 (9th Cir. 2009).

      PETITION DENIED.


                                           4